PER CURIAM: *
The Federal Public Defender appointed to represent Fernando Rosas-Lopez has moved for leave to withdraw and has filed a brief in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Rosas-Lopez has filed a response. The record is insufficiently developed to allow consideration at this time of Rosas-Lopez’s claim of ineffective assistance of counsel; such a claim generally “cannot be resolved on direct appeal when [it has] not been raised before the district court since no opportunity existed to develop the record on the merits of the allegations.” United States v. Cantwell, 470 F.3d 1087, 1091 (5th Cir.2006) (internal quotation marks and citation *919omitted). Our independent review of the record, counsel’s brief, and Rosas-Lopez’s response discloses no nonfrivolous issue for appeal. Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.
Rosas-Lopez’s motion to proceed pro se and for the Anders brief to be stricken are DENIED. See United States v. Wagner, 158 F.3d 901, 902-03 (5th Cir.1998).

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.